Citation Nr: 0629292	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-35 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the December 30, 2003, decision by the Board of 
Veterans' Appeals (Board) denying that there were other 
qualified periods of military service other than the period 
from June 1, 1944, to February 1946, to include recognition 
as a former prisoner of war (POW) for VA purposes should be 
revised or reversed on the grounds of clear and unmistakable 
error.  

2.  Whether the December 30, 2003, decision by the Board of 
Veterans' Appeals (Board) denying service connection for 
ischemic heart disease should be revised or reversed on the 
grounds of clear and unmistakable error.  

3.  Whether the December 30, 2003, decision by the Board of 
Veterans' Appeals (Board) denying service connection for 
avitaminosis should be revised or reversed on the grounds of 
clear and unmistakable error.  

4.  Whether the December 30, 2003, decision by the Board of 
Veterans' Appeals (Board) denying service connection for 
malnutrition should be revised or reversed on the grounds of 
clear and unmistakable error.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran was under Missing Status pursuant to the Missing 
Persons Act from June 1944 to January 1945; had recognized 
guerrilla service from January 1945 to September 1945; and 
had service with the Regular Philippine Army from September 
1945 to February 1946.

This case comes before the Board on motion by the claimant 
asserting clear and unmistakable error in the December 30, 
2003, Board decision.  That decision determined that there no 
other qualified periods of military service other than the 
period from June 1, 1944, to February 19, 1946, to include 
recognition as a former POW for VA purposes and denied 
service connection for ischemic heart disease, avitaminosis, 
and malnutrition.  


FINDINGS OF FACT

1.  The December 30, 2003 Board decision which determined 
that there no other qualified periods of military service 
other than the period from June 1, 1944, to February 19, 
1946, to include recognition as a former POW for VA purposes, 
and denied service connection for ischemic heart disease, 
avitaminosis, and malnutrition, was supported by the evidence 
then of record, and was consistent with the applicable law 
and regulations extant at that time.  

2.  The record does not reveal any kind of error of fact or 
law in the Board's December 30, 2003, decision that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  This finding is applicable as to the Board's 
determination that there were no other qualified periods of 
military service other than the period from June 1, 1944, to 
February 19, 1946, to include recognition as a former POW for 
VA purposes, and the denial of service connection for 
ischemic heart disease, avitaminosis, and malnutrition.  


CONCLUSION OF LAW

1.  The Board's decision of December 2003 was not clearly and 
unmistakably erroneous as to the determination that there 
were no other qualified periods of military service other 
than the period from Jun3 1, 1944, to February 19, 1946, to 
include recognition as a former POW for VA purposes.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2005).  

2.  The Board's decision of December 2003 was not clearly and 
unmistakably erroneous as to the denial of service connection 
for ischemic heart disease.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2005).  

3.  The Board's decision of December 2003 was not clearly and 
unmistakably erroneous as to the denial of service connection 
for avitaminosis.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403 (2005).  

4.  The Board's decision of December 2003 was not clearly and 
unmistakably erroneous as to the denial of service connection 
for malnutrition.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA do not apply to a claim based on an 
allegation of clear and unmistakable error in a previous 
decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  The Court held that an attempt to obtain benefits 
based on an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, supra.  An allegation of 
CUE does not represent a "claim," but rather is a collateral 
attack on a final decision.  It involves a legal challenge to 
a prior Board decision and does not involve acquiring or 
submitting any additional evidence.  Therefore, the 
provisions of the VCAA are not for application in the 
adjudication of the issue of CUE in a prior final decision.

It is contended by the veteran that clear and unmistakable 
error exists in the December 2003 Board decision which denied 
numerous claims.  Specifically, the Board will consider 
whether there was clear and unmistakable error in the Board's 
determination that there no other qualified periods of 
military service other than the period form June 1, 1944 to 
February 19, 1946, to include recognition as a former POW for 
VA purposes.  Additionally, the Board will consider whether 
there was clear and unmistakable error in the Board's 
determination that service connection is not warranted for 
ischemic heart disease, avitaminosis, and malnutrition.  

The evidence before the Board on December 30, 2003, consisted 
of the following:  

There were numerous statements by the veteran, to include 
testimony at an April 2003 personal hearing, whereby he 
contended that was a POW from May 8, 1942 to August 3, 1942, 
and that he had been given a POW medal by the United States 
Department of the Army in January 1991 (photocopy of the 
medal is in the claims file).  The veteran testified that he 
no longer had his release papers from the Japanese as they 
were destroyed by termites.  

The veteran also submitted a record from the Philippine 
National Red Cross indicating that he was a former POW, 
though it did not provide specific dates of detainment, and 
he referred to a November 1996 affidavit from two fellow 
servicemen (in the claims file) who reported seeing him upon 
arrival in the concentration camp in 1942.

A review of the record revealed that the service department 
verified that the veteran's service in the Armed Forces of 
the United States was recognized as in a missing status, 
guerrilla service, and service in the Regular Philippine Army 
from June 1944 to February 1946, and that he was not a POW 
during that time.

The veteran's service medical records were negative for any 
reports, treatment or diagnoses symptoms associated with 
ischemic heart disease, avitaminosis, or malnutrition during 
his period of active service.  A February 1946 report of 
physical examination showed that the veteran's heart, 
arteries, veins, chest X-rays, and neurological systems were 
all normal.  There was no indication that he had ischemic 
heart disease, avitaminosis, or malnutrition.  Similarly, 
there was no evidence of cardiovascular-renal disease having 
been manifested to a compensable degree within one year from 
the date of his separation from service.

The first evidence of ischemia was in 1994, more than 48 
years after service.  Thereafter, a June 1994 VA radiology 
reports showed that the veteran had an abnormal 
electrocardiogram and anterolateral wall ischemia.  A 
November 1994 VA radiology report showed an impression of 
pleural thickening of the right chest structure and 
atheromatous aorta.

Pertinent private medical evidence of record dated from 
August 1998 to May 2000 showed that the veteran currently has 
symptoms associated with ischemic heart disease, hypertensive 
heart disease, and a cataract.  

After review of the evidence of record, the Board concluded 
that the veteran was not recognized as a POW for VA purposes.  
It was noted that the service department had verified that 
the veteran's service in the Armed Forces of the United 
States was recognized as in a missing status, guerrilla 
service, and service in the Regular Philippine Army from June 
1944 to February 1946, and that he was not a POW during that 
time.  

The Board noted that even if the veteran was confined by 
enemy soldiers from May 8, 1942 to August 3, 1942, which had 
not been determined, the confinement took place before his 
recognized service for the Armed Forces of the United States.  
NPRC certification dated in June 2002 confirmed the veteran's 
recognized service forth that the veteran had recognized 
service from a period dating from June 1944 to February 1946 
and did not include status as a POW.  Under 38 C.F.R. § 
3.1(y)(1), VA shall accept the service department's finding 
as to status as a former POW unless a reasonable basis exists 
for questioning it.

In denying the claim, the Board determined in the Findings of 
Fact section of the decision that the NPRC had certified that 
the veteran was in a missing status from June 1, 1944 to 
January 30, 1945, that he had recognized guerrilla service 
from January 31, 1945 to September 6, 1945, that he had 
service with the Regular Philippine Army from September 7, 
1945 to February 19, 1946.  His certified active service does 
not include status as a POW, and there was no reasonable 
basis to question the service department's finding that the 
veteran was not a POW.

Also, after review of the record, the Board denied the claims 
for service connection for ischemic heart disease, 
avitaminosis, and malnutrition, to include as a result of his 
active service to include POW status.  The Board noted that 
it had been determined that he did not have POW status during 
his recognized active service, and that these claim would be 
considered on a direct basis only.  

In denying these claims, the Board noted that the veteran was 
first diagnosed with ischemic heart disease in 1994, more 
than 48 years after separation from active service.  There 
was no evidence of record that the veteran ever had symptoms 
associated with ischemic heart disease, avitaminosis, or 
malnutrition during his period of active service, nor was 
there any evidence the manifestation of ischemic heart 
disease to a compensable degree within one year following 
separation from service for which presumptive service 
connection could have been available.  Moreover, the Board 
found that there was no medical evidence linking the 
veteran's ischemic heart disease to any injury or disease he 
incurred during his active military service.  Accordingly, 
the Board's Findings of Fact as to this claim was that 
ischemic heart disease was not present in service and was not 
manifested in the first year after service.  Moreover, there 
was no competent medical evidence of record relating this 
condition to any disease or injury which occurred during 
active service.  Thus, his claim for ischemic heart disease 
is denied.

With respect to the veteran's claims for service connection 
for avitaminosis and malnutrition, the Board noted that the 
evidence of record did not contain a current diagnosis of 
either avitaminosis or malnutrition, and that the Court had 
held that a condition or injury occurred in service alone was 
not enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability 
there was no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board's Finding of Fact was that 
there was no competent medical evidence of record of current 
diagnoses of avitaminosis and malnutrition.  As there was no 
competent evidence of record of diagnoses of avitaminosis or 
malnutrition, the claims for service connection were denied.  

As noted earlier, the veteran has alleged clear and 
unmistakable error in the Board's December 20093 decision as 
to each of the claims on appeal.  

The law and regulations applicable to clear and unmistakable 
claims includes the following:  A decision issued by the 
Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 
20.1100, 20.1104(a)(1).  Previous determinations of the Board 
that are final and binding, including decisions of the degree 
of disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, however, the 
prior decision will be reversed or amended. 38 C.F.R. § 
3.105(a).

A final Board decision may be revised or reversed on the 
grounds of clear and unmistakable error by the Board on its 
own motion, or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a), 
7111(a), (c).  Motions for review of prior Board decisions on 
the grounds of CUE are adjudicated pursuant to the Board's 
Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 
(2005).  A motion alleging CUE in a prior Board decision must 
set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).

Clear and unmistakable error is determined by three criteria: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

It has been held that clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  A disagreement with how 
facts were evaluated is inadequate to raise the claim of 
clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).

In statements dated in 2004, the veteran asserted that the 
Board's 2003 decision that determined that he was not 
recognized as a POW for VA purposes reflects clear and 
unmistakable error in that his recognition as a former POW 
has not been duly settled.  He has filed for correction of 
his military status but has not been informed of the outcome.  
He argues that no decision should be made as to his POW 
status.  He reiterated his contentions in detail arguing that 
evidence of record shows that he was a POW for VA purposes.  

The law and regulations applicable to the claim in December 
2003 for recognition of other qualified periods of military 
service, other than from June 1, 1944, to February 19, 1946, 
to include recognition as a former POW for VA purposes, 
includes the following:  

Only service department records, and not lay testimony, may 
be relied upon to establish service.  See 38 C.F.R. § 3.203.  
38 C.F.R. § 3.203 provides only two methods for the 
acceptance of evidence of service: (1) the submission of a 
document issued by a service department; or (2) verification 
of claimed service by such a department.  In relation to 
Philippine service, 38 C.F.R. § 3.9(a) provides that the 
period of service for a Regular Philippine Scout or a member 
of one of the regular components of the Philippine 
Commonwealth Army while serving with the Armed Forces of the 
United States will be from: (a) the date certified by the 
Armed Forces as the date of enlistment or date of report for 
active duty, whichever is later, to: (b) the date of release 
from active duty, discharge, death, or, in the case of a 
member of the Philippine Commonwealth Army, June 30, 1946, 
whichever is earlier. Release from active duty includes the 
following: (1) leaving one's organization in anticipation of 
or due to capitulation; (2) escape from POW status; (3) 
parole by the Japanese; (4) beginning of missing-in-action 
status; or (5) capitulation on May 6, 1942, except that 
periods of recognized guerilla service or unrecognized 
guerilla service under a recognized commissioned officer or 
periods of service in units which continued organized 
resistance against the Japanese prior to formal capitulation 
will be considered a return to active duty for the period of 
such service.

The active service of a regular Philippine Scout or a member 
of the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include POW status 
immediately following: (1) a period of active duty; or (2) a 
period of recognized guerilla service or unrecognized 
guerilla service under a recognized commissioned officer.  In 
those cases where, following release from active duty as set 
forth in 38 C.F.R. § 3.9(a), it is factually found that a 
veteran was injured or killed by the Japanese because of 
anti-Japanese activities or his former service in the Armed 
Forces of the United States, such injury or death may be held 
to have been incurred in active service for VA purposes.  38 
C.F.R. § 3.9(b).

Guerilla service is defined as serving as a guerilla under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized and cooperating with United 
States forces.  Service as a guerilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his regular status.  The following 
service department certifications will be accepted as 
establishing guerilla service: (1) recognized guerilla 
service; and (2) unrecognized guerilla service under a 
recognized commissioned officer, only if the individual was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army. Civilians 
are not to be recognized as guerrillas.  Further, 
certification of "Anti-Japanese Activities" will not be 
accepted as establishing guerilla service. 38 C.F.R. § 3.8(d) 
(2002).  The active service of a member of irregular forces 
(i.e., a guerilla) is the period certified by the service 
department. 38 C.F.R. § 3.9(d).

In VAOPGCPREC 14-94, the General Counsel interpreted 38 
C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty. VA, however, is not bound by a 
service department certification as to the ending date of 
such a veteran's period of active duty.  Specifically, the 
General Counsel stated that VA may include a period spent in 
a POW status in determining a veteran's period of active 
service, if such veteran was detained or interned by the 
enemy "immediately following a period of active duty."  The 
phrase "immediately following a period of active duty" as 
used in 38 C.F.R. § 3.9(b) is to be construed as referring to 
an event following closely after a period of active duty, 
directly related to that duty, and occurring before the 
veteran performed activities not related to active duty.  The 
General Counsel also noted that, for members of the irregular 
guerilla forces, the service department certification of such 
a veteran's service is controlling.

For non-service-connected benefits or service-connected 
benefits, active service is countable exclusive of a period 
following release from active duty under the circumstances 
outlined in 38 C.F.R. § 3.9.  See 38 C.F.R. § 3.15 (2002).  
38 C.F.R. § 3.1(y) (2003) defines a former POW as an 
individual who, while serving in the active military, naval 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force. See 38 U.S.C.A. § 101(32) (West 
2002).  In the case of detention or internment by an enemy 
government or its agents, VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war, unless a reasonable basis exists for 
questioning it. VA is bound by service department findings.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The 
Board may plausibly find, however, that a veteran was not a 
POW during service if the service department records do not 
reflect that he was a POW, and if the dates of alleged POW 
status in the evidence vary considerably.  See Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996).

The veteran's contentions as to clear and unmistakable error 
in the December 2003 decision as to this claim have been 
noted.  However, his argument that the Board reached an 
incorrect decision based on the evidence is in actuality a 
disagreement with how the Board evaluated the facts.  Such 
allegations can never rise to the level of clear and 
unmistakable error.  38 C.F.R. § 20.1404; see Fugo v. Brown, 
6 Vet. App. 40, 45 1993).  Moreover, the veteran has not 
offered an explanation as to how the outcome would have been 
manifestly different but for the errors claimed, other than 
to state, rather unpersuasively, that the outcome would have 
been manifestly different if only the Board had favorably 
considered the evidence supporting his claim.  The Board 
emphasizes that to demonstrate clear and unmistakable error 
in a Board decision, it must clear that a different result 
would have ensued but for the claimed error or errors.  
38 C.F.R. § 20.1405.  

As to the veteran's request that the claim not be decided 
until the NPRC correctly verifies his dates of service to 
include his POW status, the Board points out that this is not 
a true argument to be addressed in a clear and unmistakable 
error determination.  Disagreement with a finding made by the 
Board in the December 2003 decision is not being asserted.  
It is pointed out that the veteran is always free to apply 
for the benefits on appeal if his military records are 
corrected.  

The law and regulations applicable to the claims in December 
2003 for service connection for ischemic heart disease, 
avitaminosis, and malnutrition, includes the following:  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Certain chronic disabilities, including cardiovascular-renal 
disease, may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Presumptive service connection is available for diseases 
determined as specific to POWs, even with no in-service 
evidence of such disease, if: (1) the veteran served for 
ninety days or more during a period of war; (2) the veteran 
was a POW for at least thirty days; and (3) the disease 
specific to POWs became manifest to a compensable degree 
within the prescribed time period after separation from 
service. If the veteran meets all of these requirements, the 
disease specific to POWs is presumed to have been incurred in 
or aggravated by such service, even with no evidence of such 
disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.2(f), 3.307(a)(5), 3.309 (2003) (listing diseases, 
including avitaminosis, beriberi (including beriberi heart 
disease), and malnutrition (including optic atrophy 
associated with malnutrition).  The note to this provision 
explains that the term beriberi heart disease includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Turning to the argument that the Board erred in denying 
service connection for ischemic heart disease, avitaminosis, 
and malnutrition, the Board has noted the veteran's specific 
assertions as to what accounts for clear and unmistakable 
error in the December 2003 decision.  Specifically, the 
veteran pointed out that he has specialized knowledge, 
pointing out that he is a physician.  His assertions should 
not be considered as those made by a lay person.  
Additionally, his 2004 statement argues that there were 
inadequate facilities and limited personnel during service.  
If there had been, his service records would show that he 
complained of chest pain and other symptoms which would have 
suggested that his heart disease originated in service.  He 
argues that his avitaminosis and malnutrition would have been 
noted if he had undergone adequate examination soon after he 
was released as a POW instead of several years thereafter.  

Again, for the most part, the veteran's assertions boil down 
to allegations that the Board improperly weighed the evidence 
of record in denying the claim; an allegation that can never 
rise to the level of clear and unmistakable error.  38 C.F.R. 
§ 20.1304; Fugo, supra.  The argument that there were 
inadequate medical facilities and personnel during service 
and that he was not examined thoroughly is noted, but this is 
not an applicable argument in a clear and unmistakable 
determination in that no assertion is being made that an 
error was made by the Board based on the record and law that 
existed at the time of the prior adjudication in question.  
38 C.F.R. § 20.1304(b) (2005).  

While the veteran asserts that the previous determination 
incorrectly referred to him as a lay person without 
specialized knowledge to offer opinions as to etiology of his 
conditions, the Board notes that he had not put forth the 
argument that he was a physician in connection with his 
claims at the time of the 2003 decision.  At any rate, 
however, the Board's decision as to any of the claims on 
appeal did not hinge on whether or not he was a physician and 
on the probativeness of his opinions, but rather on the 
evidence of record which showed that he did not have 
qualified service other than that already verified (which did 
not include POW status).  The denial of service connection 
for ischemic heart disease was primarily because the medical 
evidence did not objectively show the presence of this 
disorder until over 40 years after service.  His claims for 
avitaminosis and malnutrition were denied because no such 
diagnoses of the conditions were of record.  



The Board's determinations in the December 30, 2003, decision 
were consistent with the applicable law and regulations 
extant at that time.  As explained above, the evidence at 
that time did not favor the veteran's contentions as to the 
claims on appeal.  Whether to grant service connection for 
heart disease, avitaminosis, or malnutrition, or to determine 
that the veteran had other qualified period of military 
service other than from June 1, 1944, to February 1946, to 
include recognition as a former POW for VA purposes, were, at 
a minimum, debatable.  Therefore, the motion for revision or 
reversal on the basis of clear and unmistakable error in the 
December 30, 2003, Board decision is denied.  

Finally, it is noted that when the veteran submitted his 
arguments in 2004 as to clear and unmistakable error in the 
Board's 2003 decision, he also submitted additional records 
in support of his claims.  For example, he submitted numerous 
photographs showing him and his wife at the Capas National 
Shrine where POWs were incarcerated in 1942.  He submitted 
these photos in support of the claims currently on appeal.  
While these documents have been made part of the record, it 
is noted, however, that they play no part in the above 
decision which is a determination as to whether clear and 
unmistakable error was made in the Board's December 30, 2003, 
determination based on the evidence of record that was extant 
at that time.  As noted earlier in this decision, the veteran 
is always free to file additional claims for benefits when 
additional evidence is acquired.  



(CONTINUED ON NEXT PAGE)




ORDER

The motion alleging clear and unmistakable error in the 
Board's December 30, 2003, decision in determining that were 
no other qualified periods of military service other than the 
period from June 1, 1944, to February 1946, to include 
recognition as a former POW for VA purposes, is denied.  

The motion alleging clear and unmistakable error in the 
Board's December 30, 2003, decision in denying service 
connection for ischemic heart disease is denied.  

The motion alleging clear and unmistakable error in the 
Board's December 30, 2003, decision in denying service 
connection for avitaminosis is denied.  

The motion alleging clear and unmistakable error in the 
Board's December 30, 2003, decision in denying service 
connection for malnutrition is denied.  




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


